Matter of Jasmine W.-S. v Malcolm H. (2022 NY Slip Op 01111)





Matter of Jasmine W.-S. v Malcolm H.


2022 NY Slip Op 01111


Decided on February 17, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 17, 2022

Before: Manzanet-Daniels, J.P., Gische, Mazzarelli, Friedman, Mendez, JJ. 


Docket No. 20741-19/19A Appeal No. 15325 Case No. 2021-00763 

[*1]In the Matter of Jasmine W.-S., Petitioner-Respondent,
vMalcolm H., Respondent-Appellant.


The Law Offices of Salihah R. Denman, PLLC, New York (Salihah R. Denman of counsel), for appellant.

Appeal from order, Family Court, Bronx County (Denetra M. Thompson, Support Magistrate), entered on or about October 26, 2020, which granted the petition for a modification of an order of support to increase the father's child support payments to $270.16 weekly and to provide for a pro rata sharing of the child's unreimbursed medical expenses, deemed an appeal from order, same court (Leticia M. Ramirez, J.), entered on or about December 22, 2020, which denied the father's objections, and as so considered, unanimously affirmed, without costs.
Application by respondent father's assigned counsel to withdraw is granted (see Anders v California , 386 US 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). A review of the record, as well as the father's pro se supplemental brief, demonstrate that there are no nonfrivolous issues that could be raised on appeal.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 17, 2022